EXHIBIT A

 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used in this Assignment and Assumption Agreement and
not otherwise defined herein have the meanings specified in the Investment
Agreement dated as of February 13, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), between DSS Technology
Management, Inc., a Delaware corporation (the “Company”), Document Security
Systems, Inc., each of the Investors party thereto and Fortress Credit Co LLC,
as collateral agent (the “Collateral Agent”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Collateral Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as an Investor under the Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Agreement and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as an Investor) against any Person,
whether known or unknown, arising under or in connection with the Agreement, any
other documents or instruments delivered pursuant thereto or the transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption Agreement, without representation or warranty
by the Assignor.

 

1.Assignor (the “Assignor”): [NAME]

 

2.Assignee (the “Assignee”): [NAME]

 

3.Company: DSS Technology Management, Inc.

 

4.Collateral Agent: Fortress Credit Co LLC

 

5.Assigned Interest:

 



 

 

 

Percentage of Advances Assigned1 % % %



 

Effective Date: __________________, 20[ ] [TO BE INSERTED BY THE COLLATERAL
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 



1 Set forth, to at least 8 decimals, as a percentage of the aggregate Advances
made under the Agreement.



 

 

 

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

  [NAME OF ASSIGNOR], as Assignor                         By:           Name:  
      Title:                                     [NAME OF ASSIGNEE], as Assignee
                        By:           Name:         Title:    

  

 

 

 

STANDARD TERMS AND CONDITIONS FOR
         ASSIGNMENT AND ASSUMPTION AGREEMENT2         

 

1.        Representations and Warranties. Assignor. The Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Agreement or any other
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Documents or any collateral thereunder, (iii) the
financial condition of the Company or any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Document or (iv) the performance or
observance by the Company or any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Document.

 

1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become an Investor under the Agreement,
(ii) it satisfies the requirements, if any, specified in the Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become an Investor, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Agreement as an Investor thereunder and, to the extent
of the Assigned Interest, shall have the obligations of an Investor thereunder
and (iv) it has received a copy of the Agreement and has received or has been
accorded the opportunity to receive copies of such documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Collateral Agent or any other
Investor; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, the Collateral Agent or any other Investor, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Documents are required to be performed by
it as an Investor.

 

2.        Payments. From and after the Effective Date, the Company shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

 



2 Capitalized terms used in this Assignment and Assumption Agreement and not
otherwise defined herein have the meanings specified in the Investment Agreement
dated as of February 12, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), between DSS Technology Management,
Inc., a Delaware corporation (the “Company”), Document Security Systems, Inc.,
each of the Investors party thereto and Fortress Credit Co LLC, as collateral
agent (the “Collateral Agent”).

 

 

 

 

  

3.        General Provisions. This Assignment and Assumption Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Agreement. This Assignment and
Assumption Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier, .pdf or other electronic imaging
means of an executed counterpart of a signature page to this Assignment and
Assumption Agreement shall be effective as delivery of an original executed
counterpart of this Assignment and Assumption Agreement. This Assignment and
Assumption Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

 



 

